Exhibit 10.13

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and BARBARA A. FILAS (“Executive”) is effective on 16 February, 2009
and remains in effect through the Term of this Agreement (as hereinafter
defined). The Company and the Executive are in some places herein referred to
individually as a Party and collectively as the Parties.



WHEREAS:



     A.     

The Company is a publicly-listed mining company incorporated in Delaware and
headquartered in Colorado, whose shares are publicly traded on the Toronto Stock
Exchange (TSX) and the Over the Counter Bulletin Board (OTCBB);

  B.     

The Company through various subsidiary entities is involved in all aspects of
the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd, a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon to develop a
cobalt-nickel-manganese mining project (“Project”) in the Republic of Cameroon;

  C.     

In addition, the Company through its wholly-owned subsidiary Geovic Energy
Corp., engages in energy exploration and development activities in the United
States and elsewhere:

  D.     

The Company has no full time employees, as all its officers are employees of
Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business;

  E.     

The Executive is a highly qualified mining and environmental engineer with
extensive experience in project operations, engineering, social and
environmental impact assessment and regulatory support. Her efforts have
included mine development plans, waste containment facility designs, reclamation
plans and surety estimates, project permitting, and comprehensive
multidisciplinary environmental and social program site and compliance audits.
She has developed numerous engineering designs and permitting documents that
have successfully passed the scrutiny of local regulatory agencies as well as
the international lending community. She has developed considerable management
and leadership capabilities as President of a major environmental and
engineering consultancy;

  F.     

The Company desires to employ the Executive as an executive officer of the
Company and of Geovic Ltd. and as a full-time employee of Geovic Ltd. and
Executive desires to be employed in such capacities, all pursuant to the terms
and conditions set forth in this Agreement;

 

1

--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY AGREED as follows:

1.     

Appointment, Duties and Term of Employment.

    1.1     

Job Description. Geovic, Ltd., the Company’s 100%-owned operating subsidiary,
agrees to employ the Executive as Senior Vice President, Corporate Development
based in the Company’s Denver head office.

     

Executive is expected to perform her duties and provide the services
(“Services”) to the Company and Geovic Ltd. as more specifically outlined in
Schedule I.

    1.2     

Appointment as Officer. At or prior to approval of this Agreement by the Board
of Directors of the Company (“Board”), the Executive shall be appointed as
Senior Vice President, Corporate Development of the Company and Geovic Ltd. and
shall become a full-time employee of Geovic Ltd. In addition, Executive shall
perform all such other duties for the Company and its subsidiaries and
affiliates as may from time to time be authorized or directed by the Chief
Executive Officer (CEO) or the Board.

    1.3     

Term. The Executive shall be engaged by the Company in all such capacities for
an employment term (“Term”) beginning 16 February 2009 and initially ending 31
December 2010 subject to all the covenants and conditions hereinafter set forth
except that, beginning 01 January 2011, the Term of this Agreement shall be
deemed automatically renewed for rolling two-year periods, whereby the Term of
this Agreement is twenty four (24) months on a continuing basis.

    1.4     

The Executive shall report primarily to the Chief Executive Officer (“CEO” or
“Contact Person”) on Company matters and to the Board on certain special
matters. The Executive shall keep the CEO, the Executive Vice President-Chief
Operating Officer and the Board well informed regarding the Company’s corporate
development activities and other Company matters and shall promptly respond to
any reasonable requests by the CEO, the COO and the Board in this regard.
Additionally, Executive may periodically report to and advise other officers of
the Company on special matters. From time to time, Executive may also provide
Services and assist the Company and Geovic Ltd. in reaching well-reasoned
decisions and implementing those decisions regarding GeoCam and the Project.

 

2

--------------------------------------------------------------------------------

  1.5     

The Executive shall not be engaged directly or indirectly in any other business
activity or contract to perform such activity at a future date which would
prevent the performance of the obligations hereunder; provided that it is
acknowledged and agreed that the Executive may be called upon to participate in
or lead resource industry related activities with professional groups or
societies in which she is involved. Such activities may include periodic
participation on committees and assignments for the Society for Mining,
Metallurgy and Exploration, Inc. as Past President, and the Mining and
Metallurgical Society of America as Councilor. Activities also include being on
the Board of Trustees for AIME and the SME Foundation, and the Industry Advisory
Board for the Department of Mining and Geological Engineering of the University
of Arizona. Any such activities shall be performed by Executive only in a manner
and time which assures that Executive is able to timely and fully perform all
duties and obligations to the Company under this Agreement.

    1.6     

The Executive shall not conduct any unethical or illegal activities on behalf of
the Company and agrees to comply with the Company’s Code of Business Conduct and
Ethics.

    1.7     

The Executive shall be an officer of the Company and a full-time employee of
Geovic Ltd. with the authority, autonomy and responsibility customary for a
Senior Vice President, Corporate Development. The Executive shall provide her
Services exclusively to the Company and its subsidiaries, except as provided in
Section 1.5 above and except that she may perform as an Outside Director on the
Boards or member of the advisory boards of no more than two other companies.
Such outside directorships or advisory board memberships shall conform to
Company’s priorities and place no unnecessary burden upon the Company or the
Executive. During the Term of this Agreement, the Executive also agrees to
serve, if elected, as an officer and/or director of any subsidiary or affiliate
of the Company.

  2.     

Consideration and expenses.

    2.1     

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
any subsidiary or affiliate thereof and as a full-time employee of Geovic Ltd.,
the Company shall pay the Executive according to the attached Schedule II
payable monthly in arrears on the last working day of each month or more
frequently in accordance with the Company’s pay practices. All payments of
consideration and expenses shall be made by direct deposit to an account in the
name of Executive at a financial institution selected by Executive and located
in the United States. All currency herein is expressed in US dollars.

 

3

--------------------------------------------------------------------------------

2.2     

The Company or Geovic Ltd. shall pay or reimburse to the Executive for:

    2.2.1     

All costs reasonably and properly expended by her on behalf of the Company for
performance of Services, if proper documentation of such expenses is received by
the Company in accordance with the Company’s normal expense reimbursement
procedures;

    2.2.2     

During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs;

    2.2.3     

During the Term of this Agreement, Executive shall be entitled to participate in
the Company’s Employee Stock Option Plan and the Company’s Annual bonus program
for Executives, subject to recommendations of the Compensation Committee and
approval by the Company’s Board;

    2.2.4     

The Executive shall be entitled to full family coverage under the Company’s
medical insurance plan available to other Company executives or the Company will
reimburse the Executive’s own medical insurance expense in an amount not to
exceed $800/month;

    2.2.5     

Expenses for Executive’s personal vehicle use shall be at a rate of the
prevailing IRS mileage rate, but shall exclude the mileage associated with daily
commuting;

    2.2.6     

Executive shall have an allowance of up to $1,000 per year for expenses to
maintain Executive’s professional licenses and memberships in technical
societies;

    2.2.7     

Executive shall receive an allowance not to exceed $1,000 to move her personal
office equipment, files and related materials, as appropriate, to the Denver
office;

    2.2.8     

Executive shall be provided with parking at the Denver head office.

    2.2.9     

Executive shall be reimbursed for costs reasonably and properly expended by her
when representing the Company at relevant technical society and educational
functions, including the SME Annual Meeting (annually), AIME Board of Trustee
meetings (while she is a Trustee), Environment, Safety, and CSR Conference in
Lima Peru (July, 2009); and the Academic Program Review for the Department of
Mining and Geological Engineering of the University of Arizona (March 30-31,
2009) providing that proper documentation of such expenses is received by the
Company in accordance with the Company’s normal expense reimbursement
procedures.

 

4

--------------------------------------------------------------------------------

 

 

2.2.10 Such payments or reimbursements shall be made within 7 days of a request
for reimbursement by the Executive together with provision by the Executive of
such additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.            2.3     

The Executive shall be entitled to take four (4) calendar weeks of paid vacation
annually during the Term of this Agreement, subject to the dates being
previously agreed by the CEO. Executive shall not be entitled to additional
compensation if she fails to use this vacation provided that up to two (2) weeks
of annual vacation may be carried over to a succeeding year. The Executive shall
also be entitled to take paid holidays in accordance with standard Company or
Geovic Ltd. policy.

    2.4     

Executive shall accrue one (1) day of sick leave time per pay period, up to a
maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services.

    2.5     

Upon termination of Employment for any reason, Executive shall be paid for all
accrued and unused vacation and sick leave time as of the date of termination.

  3.     

Termination.

    3.1     

Either Party may terminate this Agreement and Executive’s employment with the
Company by providing written notice to the other Party at least forty-five (45)
days prior to the termination date.

    3.2     

The Company may by notice in writing immediately terminate this Agreement and
Executive’s employment with Geovic Ltd. without obligation to the Executive by
providing written notice to the Executive at any time upon the occurrence of any
one or more of the following events:

      3.2.1     

Executive’s breach of any material obligation owed the Company or Geovic Ltd. in
this Agreement;

      3.2.2     

Executive’s gross neglect of duties to be performed under this Agreement;

      3.2.3     

Executive’s intentional failure or refusal to follow the reasonable and lawful
directions given by the CEO or the Board;

      3.2.4     

Executive’s dishonest conduct or conduct that has damaged or will likely damage
the reputation of the Company, or conduct which is clearly contrary to the
Company’s Code of Business Conduct and Ethics;

 

5

--------------------------------------------------------------------------------

  3.2.5     

Executive being convicted of a felony;

    3.2.6     

Executive engaging in any act of moral turpitude that has damaged or will likely
damage the reputation of the Company;

    3.2.7     

The death of Executive; or

    3.2.8     

Executive becoming permanently disabled for a period of six (6) consecutive
months that would prevent Executive from performing the duties of her
employment.

  3.3     

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2(1), (2) or (3) unless the Company shall have first given
the Executive twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Executive shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

  3.4     

Executive may terminate this Agreement and Executive’s employment by the Company
by providing written notice to the Company at any time upon the occurrence of
any one or more of the following events:

    3.4.1     

The Company’s or Geovic Ltd.’s breach of any material obligation owed the
Executive in this Agreement;

    3.4.2     

The Company or Geovic Ltd. requiring Executive to perform illegal activities;

    3.4.3     

Bankruptcy of the Company;

    3.4.4     

Inability of Executive to substantially perform her essential duties under this
Agreement because of a disability.

    3.4.5     

In the event of merger, consolidation, divestiture, takeover, significant sale,
change in control or any similar business circumstance with Company or its
subsidiaries which result within 12 months of the change in control in either
(i) a termination or threatened termination of Executive’s employment or a
reduction in compensation to be paid to Executive, or (ii) a significant change
in the duties of Executive reasonably deemed unacceptable by Executive.

 

6

--------------------------------------------------------------------------------

  

 

             

The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the absence of evidence to the contrary, any Person or combination of Persons
acting in concert by virtue of an agreement, arrangement, commitment or
understanding, holding more than 20% of the Voting Shares of the Company is
deemed to materially affect the control of the Company or Resulting Issuer.
Capitalized terms in this change in control paragraph have the same meaning as
used in the TSX Corporate Finance Manual. “Change in control” shall include any
event described in (1) or (2) of this paragraph, whether or not such event
occurs in conjunction with bankruptcy proceedings involving either the Company
or Geovic Ltd.

           3.5 

Anything contained in Section 3.4 to the contrary notwithstanding, the Executive
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.4(1) or (2) unless the Executive shall have first given
the Company twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Company shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

       4.    

Severance.

            4.1     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company or Geovic Ltd. pursuant to Section 3.1 or Section
3.2.8 or by the Executive pursuant to Section 3.4.1, 3.4.2, 3.4.4 or 3.4.5, the
Company or Geovic Ltd. shall pay Executive a lump sum severance of two (2) years
of the minimum base salary pursuant to Schedule II, section 1, plus any earned
bonus approved by the Board of Directors accrued to the time of such voluntary
or involuntary termination.

     

In addition, the Executive shall immediately become one hundred percent (100%)
vested with respect to any options to purchase the Company’s capital stock that
she then holds and/or any restrictions with respect to restricted shares of the
Company’s capital stock that she then holds shall immediately lapse, subject to
any applicable rules or restrictions imposed by any stock exchange or securities
regulatory authority, subject to applicable terms of the Company’s then
effective Stock Option Plan.

 

7

--------------------------------------------------------------------------------

  4.2     

Within ninety (90) days of this Agreement and Executive’s employment with the
Company or Geovic Ltd. being terminated by the Company or Geovic Ltd. pursuant
to Section 3.2.7 (Death of Executive during the Term), Executive’s trustee named
in Executive’s last will and testament, if any, and if none, then Executive’s
estate, shall immediately become one hundred percent (100%) vested with respect
to any options to purchase the Company’s capital stock that the Executive held
at the time of her death and/or any restrictions with respect to restricted
shares of the Company’s capital stock the Executive held at the time of her
death shall immediately lapse, subject to any applicable rules or restrictions
imposed by any stock exchange or securities regulatory authority or pooling
restrictions entered into by the Company. In addition, Executive or Executive’s
estate shall be eligible to participate in any death and/or disability insurance
program the Company shall establish on behalf of its senior executives.

     

These Sections 4.1 and 4.2 and other Sections of this Agreement shall comply
with all laws, rules and regulations of securities commissions and stock
exchanges to which the Company may be subject, or with which it must comply.
Otherwise the Executive and the Company agree to reasonably modify this
Agreement in a manner that meets such requirements.

  5.     

Confidentiality.

    5.1     

In this Agreement, all information and data (“Information”) includes oral or
written, computer file or other permanent form relating to the Company, Geovic
Ltd., GeoCam and any other subsidiaries and affiliates of the Company (together
the “Group”) and their businesses and assets or any part thereof disclosed or
provided to the Executive and all documents, computer files or other records
prepared by the Executive which contain or are based on any such information or
data, together with all confidential information and data concerning the
business of the Group, and information to the Group that is furnished by a third
party and deemed confidential and that was furnished by the third party after
assurance of confidential treatment.

    5.2     

The Executive shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

    5.3     

The Executive shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, and as may be required or
beneficial in the performance of the Services herein.

 

8

--------------------------------------------------------------------------------

  5.4     

The provisions of Clauses 5.2 and 5.3 shall not apply to Information:

      5.4.1     

which at the time of disclosure is available to the public generally;

      5.4.2     

which after disclosure becomes available to the public generally, other than by
reason of a breach by the Executive of her obligations under this Agreement; or

      5.4.3     

subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

    5.5     

The obligations in Clauses 5.2 and 5.3 shall remain in effect for three (3)
years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

  6.     

Company property.

    6.1     

The products and results of the Services shall be the exclusive property of the
Company.

    6.2     

On the expiration or termination of the Term of this Agreement (for whatever
reason and howsoever caused) the Executive shall promptly deliver to the Company
all copies of all Information in the possession or under the control of
Executive and all other property belonging to the Company which may be in
possession or under her control.

  7.     

Taxes.

   

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and, if required by law, from other payments made to Executive, and
Executive shall be eligible for workers compensation and unemployment insurance
benefits to the extent provided by law. For all purposes under this Agreement,
Executive is a resident of the State of Colorado.

  8.     

Evacuation.

   

The Company and Geovic Ltd. shall make all available efforts to ensure the
release, evacuation and/or medical care of the Executive and/or members of her
family if the Executive and/or members of her family are kidnapped, held
hostage, require emergency medical evacuation or are caught up in any kind of
civil unrest or violence during Executive’s performance of Services to the
Company or Geovic Ltd.

 

9

--------------------------------------------------------------------------------

9.     

Notices.

    9.1     

Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this clause, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this clause.

     

The details of each party at the date of this Agreement are:

 

                    To the Company:  

Geovic Mining Corp.
1200 17th St., Suite 980
Denver, CO 80202 USA
Facsimile: 303 476 6456
Attention: The Secretary

 

                    To the Executive:

Barbara A. Filas
150 Hess Avenue
Golden, CO 80401


  9.2     

A notice shall take effect from the time it is deemed to be received as follows:

      9.2.1     

in case of a notice delivered to the addressee in person, upon delivery;

      9.2.2     

in the case of a notice left at the address of the addressee, upon elivery at
that address;

      9.2.3     

in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

  10.     

Governing law and venue.

   

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States, and venue for any action relating to or arising out
of this Agreement shall only be proper in the City and County of Denver,
Colorado, USA.

  11.     

No waiver.

   

The failure of any Party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

 

10

--------------------------------------------------------------------------------

12.     

Rights, obligations and assignment.

   

The rights and obligations of the Company and Geovic Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

  13.     

Severability

   

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

  14.     

Captions.

   

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

  15.     

Entire Agreement

   

This Agreement and the schedules hereto embody the entire understanding between
the Parties hereto pertaining to the subject matter hereto and supersede all
prior agreements and understandings of the Parties in connection therewith.

 

IN WITNESS whereof the Parties hereto have executed the Agreement this  19th day
of January 2009, effective as of 16 February 2009.

Signed  /s/ John E. Sherborne                                  
John E. Sherborne, for and on behalf of
GEOVIC MINING CORP.

Signed  /s/ John E. Sherborne                                  
John E. Sherborne, for and on behalf of
GEOVIC LTD.

Signed  /s/ Barbara A. Filas                                      
Barbara A. Filas, Executive

11

--------------------------------------------------------------------------------

SCHEDULE I
THE SERVICES

Services to be provided by the Executive include:

1.     

In accordance with the directives of the CEO, provide leadership and develop and
guide the strategic objectives of the Company and Geovic Ltd. on corporate
development initiatives including acquisitions, divestitures, joint ventures,
farm-ins and farm-outs and related activities and coordinate such activities
with the leadership of various subsidiaries within the Company and any outside
consultants engaged by the Company for this purpose; assist the CEO with general
corporate policy and responsibility, including but not limited to establishing
priorities and policies; engaging, hiring, managing and directing corporate and
administrative employees, consultants and contractors; implement programs and
activities to significantly enhance the values of all stakeholders, particularly
with respect to corporate socioeconomic objectives; and assuring that the
performance of all such activities are conducted under global corporate
governance standards and laws of appropriate jurisdiction.

  2.     

Assist the CEO with the scheduling and organization of Board meetings and
communications with Board members and committees of the Board to address and
comply with requirements related to compensation, corporate governance and
auditing matters and other policies, laws and regulations pertaining to the
Company and Geovic Ltd. and compliance thereto.

  3.     

Assist the CFO as appropriate for corporate development initiatives with
arranging, negotiating and closing debt and public or private equity financings.

  4.     

Assist the CEO, COO, CFO and General Counsel and actively participate in the
production and review of documents and reports required to be filed by the
Company with any Securities Exchange or securities regulatory authority,
including the U.S. Securities and Exchange Commission.

  5.     

Participate in the Company’s public and investor relations activities, and
advocate and promote the attributes and value of the Company and its
subsidiaries and affiliates to public, financial and technical communities.
Present information or respond to government authorities and other parties on an
as-needed basis.

  6.     

Assist the COO on an as needed basis with development, construction and
operational aspects of the Cameroon Project within the context of directives,
approvals and authorities granted by the GeoCam Board of Directors.

  7.     

Participate frequently and make presentations at Board meetings and provide any
other executive, management, administrative, financial and business service
which are believed by the CEO or the Board to be in the best interest of the
Company, its subsidiaries, business interests and shareholders.

 

12

--------------------------------------------------------------------------------

SCHEDULE II
COMPENSATION

1.     

In accordance with section 2.1 of this Agreement, the Executive shall be paid a
salary of $200,000 per year effective 16 February 2009. The Executive's
performance and compensation package shall be reviewed annually by the CEO and
the Compensation Committee of the Board.

  2.     

Executive shall receive, upon approval by the Compensation Committee of the
Board and the Board itself, an initial grant of options to purchase up to
300,000 Option Shares in accordance with the Company’s Amended and Restated
Stock Option Plan, 40% percent of which will be vested upon grant and 30% to
vest on the first and second anniversaries of the effective date of this
Agreement. Executive shall receive subsequent annual grants of Option Shares in
accordance with option compensation arrangements established by the Compensation
Committee and the Board of the Company during the Term of this Agreement to be
completed in compliance with regulations of the appropriate regulatory
authorities. The options shall have such terms as are determined by the Board in
accordance with the Second Amended and Restated Stock Option Plan. In the event
that options held by Executive become vested in full for any of the reasons
described in Section 4.1, all options then held by Executive shall be deemed
automatically at that time to be non-qualified options and not Incentive Stock
Options under the Amended and Restated Stock Option Plan and may be exercised at
any time during the original term of the option.

  3.     

Executive shall be eligible to receive a significant annual cash incentive bonus
up to 30% of annual compensation pursuant to an appraisal of Executive’s
performance as outstanding by the CEO and the Compensation Committee. If the
Board puts into place a restricted stock or deferred share plan, the Executive
shall have the option to receive any such bonus awarded as deferred
compensation.

 

13

--------------------------------------------------------------------------------



Effective January 1, 2010

Ms. Barbara A. Filas
150 Hess Avenue
Golden CO 80401

Dear Barbara:



This letter states the modifications that we have agreed upon in your employment
agreement that was effective as of February 16, 2009.

FOR CONSIDERATION, the receipt and sufficiency of which we mutually acknowledge,
we agree as follows

1.     As of January 1, 2010, your annual base salary is: $ 200,000.00.

2.     Upon any severance for death under Section 4.1 of your employment
agreement, your survivors or your estate will be entitled only to receive an
amount or amounts received by the Company under life insurance on your life held
by the Company (totaling $400,000.00 face amount as of the date hereof), and not
an amount equal to two years' base salary in effect at date of death plus bonus
for that year (which would be the amount under your present employment
agreement). If your salary increases in future years, it is not expected that
the amount of life insurance will increase.

3.    Upon your disability under Section 3.2.8 of your employment agreement
making , you would be entitled to receive an amount or amounts received by the
company under disability insurance on you held by the Company (totaling
$200,000.00 face amount as of the date hereof) in lieu of any other payment or
right to payment from any source. If your salary increases in future years, it
is not expected that the amount of disability insurance will increase.

4.    Section 2.5 shall be deleted from your employment agreement.

All other terms and conditions of your employment agreement remain in full force
and effect, subject to minor modifications that we may mutually agree upon from
time to time to reflect changing conditions in the Company or its business.

Please sign below to indicate your agreement to the above modifications.



Sincerely,
Geovic Mining Corp.





By:  /s/ John E. Sherborne            
John E. Sherborne
CEO, President





/s/ Barbara A. Filas                        
Barbara A. Filas



14

--------------------------------------------------------------------------------